Per Curiam.
The business of the plaintiff in error was that of a lender of money. As such he took the money in question for the expressed purpose of lending it for the benefit of the defendant in error, on bond and mortgage. It thereupon became his duty to exercise reasonable care and prudence. He held himself out as possessing competent skill to determine what reasonable care and prudence required on his part. If he failed to exercise them, and through his negligent and careless conduct the money was lost, he became liable to make it good. This is substantially th® case as it was submitted to the jury. They have found that due care was not properly exercised, and that he was guilty of negligence.
Judgment affirmed.